 1   Crane M. Pomerantz, Esq.
     Nevada Bar No.: 14103
 2   SKLAR WILLIAMS PLLC
     410 South Rampart Boulevard
 3   Las Vegas, Nevada 89145
 4   Telephone: (702) 360-6000
     Facsimile: (702) 360-0000
 5
     Attorneys for Defendant Burrow
 6
                                  UNITED STATES DISTRICT COURT
 7
                                       DISTRICT OF NEVADA
 8

 9   United States of America,                         Case No. 2:19-cr-00295-GMN-NJK

10                   Plaintiff,
                                                       Motion to Excuse Personal Appearance at
11         v.                                                     Status Conference
12   Andrea Burrow,
13
                     Defendant.
14

15           Andrea Burrow (“Ms. Burrow” or the “Defendant”) respectfully requests that the Court

16   excuse her appearance at the Status Conference in this matter set for Tuesday, February 18, 2020.

17   In support of her motion, Ms. Burrow states as follows:

18           1.      The parties previously attended a Status Conference relating to the state of

19   discovery in this case on January 6, 2020. At the January 6, 2020 Status Conference, counsel for

20   Ms. Burrow orally moved to excuse her appearance, which the Court granted. The Court set a

21   follow up Status Conference for February 18, 2020.

22           2.      Ms. Burrow currently is employed at a local non-profit entity. Her employment

23   has been vetted and approved by Pre-Trial Services. She is a valuable employee and she wants

24   to continue her employment there.

25              3.   Attending the February 18, 2020 Status Conference would cause her to miss work

26   and could cause a hardship on her.

27   ...

28
 1          4.      Counsel regularly speaks with Mr. Burrow, who always makes herself reasonably
 2   accessible, and counsel will provide updates on any pertinent matters relating to her case that arise
 3   during the February 18, 2020 Status Conference.
 4          For all of the foregoing reasons, Ms. Burrow respectfully requests that the Court excuse
 5   her personal appearance at the February 18, 2020 Status Conference.
 6                                                         Respectfully submitted,
 7
                                                           SKLAR WILLIAMS PLLC
 8

 9                                                         ______________________________
                                                           Crane M. Pomerantz, Esq.
10                                                         Nevada Bar No.: 14103
11                                                         410 South Rampart Blvd., Suite 350
                                                           Las Vegas, Nevada 89145
12
                                                           Attorneys for Andrea Burrow
13

14

15                11th                February
16

17

18

19

20

21

22

23

24

25

26

27

28
